Citation Nr: 0603401	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for medical service 
rendered at a private facility on May 17, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 determination by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Boise, Idaho, 
that determined that the veteran was not entitled to payment 
or reimbursement for the cost of private medical expenses 
incurred on May 17, 2004.  The veteran subsequently appealed 
that decision.

In October 2004, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned Veterans 
Law Judge of the Board.  A transcript of the proceeding is of 
record.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran is seeking VA payment of the cost of his 
private medical treatment rendered on May 17, 2004.

3.  VA payment or reimbursement of the costs of the private 
medical care provided on May 17, 2004, was not authorized 
prior to the veteran's undergoing that treatment; nor did the 
veteran request such authorization within 72 hours of 
admission.

4.  The private medical treatment provided on May 17, 2004, 
was not for, or adjunct to, a service- connected disability; 
a non-service-connected disability associated with and held 
to be aggravating a service- connected disability; and he was 
not a participant in a vocational rehabilitation program; 
however, he has a 100 percent disability rating which is 
rated as permanent and total.

5.  The evidence establishes that the veteran's medical 
treatment on May 17, 2004 was not for emergency services.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on May 17, 2005, have not been met.  38 
U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.1000-.1008 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  However, 
the RO sent the veteran notice in July 2004, after the 
initial denial of the claim.  

This letter essentially explained the type of evidence that 
needed to be submitted for him to prevail on the claim, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  He was also, in essence, told to submit all 
pertinent evidence he had in his possession.  Finally, the 
veteran has been provided a hearing before a Veterans Law 
Judge.  

So any defect with respect to the timing or language of the 
notice was nonprejudicial and therefore, merely harmless 
error.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

The evidence of record indicates that the veteran is in 
receipt of a 100 percent disabling rating for PTSD, which has 
not been rated permanent and total.  He is also in receipt of 
service connection for residuals of a foot injury, rated 10 
percent disabling; impaired hearing, rated 0 percent 
disabling; and facial scars, rated 0 percent disabling.

As noted, the veteran is seeking entitlement to payment or 
reimbursement for medical expenses incurred at a private 
facility on May 17, 2004, when medical records note that the 
veteran presented at a emergency room complaining of 
generalized pain.  He stated that he has had generalized pain 
for weeks.  He also noted that he was being treated at a VA 
facility and his next appointment was on May 21, 2004.  The 
veteran had been given pain medication previously but he 
stated that the medication had not been working.  The veteran 
stated that he suffered from congestive heart failure and 
atrial fibrillation.  The veteran had not been febrile, 
denied vomiting and denied chest pain.  He was given pain 
medication.  The diagnosis was generalized malaise, possible 
drug-seeking behavior, and possible lymphoma.  The claim form 
completed by the attending physician rendered diagnoses of 
malaise, fatigue, and tobacco use disorder.  

At his personal hearing, the veteran stated that, several 
times, he telephoned the VA medical facility and informed the 
advise nurse that he had weakness and shortness of breath and 
that the private medical facility was only a half mile from 
his house while the VA facility was 125 miles away.  He 
testified that the nurse and VA personnel in the billing 
department told him to go to the private facility.  He also 
noted that he has congestive heart failure and atrial 
fibrillation.  He concluded that his medical condition on May 
17, 2004, constituted an emergency and it would not have been 
feasible to travel 125 miles to obtain care at the VA 
facility.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in February 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) noted that emergency medical care received 
from a non-VA hospital requires authorization pursuant to 38 
C.F.R. § 17.54.  The veteran in that case had argued that his 
non-VA care was authorized because his VA treating physician 
had informed him that arrangements were made for him to be 
treated at a non-VA medical facility.  The Court, in 
rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.  
In this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred on May 17, 2004.  The veteran has never 
asserted that such authorization was given, and there is no 
evidence of record suggesting that any such authorization was 
given.  Similar to the Smith case, specific formalities which 
must be followed under 38 C.F.R. § 17.54 were not complied 
with, as a result of which proper authorization from VA was 
not obtained.  The veteran first notified the VA of this 
medical treatment when he filed his claim for reimbursement 
in June 2004.

Furthermore, even if statements to that effect had been made 
by a VA nurse and individuals in the VA billing department, 
such statements would not constitute authorization for 
private hospitalization within the meaning of 38 U.S.C.A. § 
1703(a).  In this regard, the Board notes VAOPGCCONCL 1-95, 
at 8-9, which, in response to the question "Who has the 
authority to approve or authorize a request for private 
hospitalization at VA expense under 38 U.S.C.A. § 1703(a), 
and what type of action(s) is necessary to constitute prior 
authorization under 38 C.F.R. § 17.54?" stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors.  VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, we 
find that its reasoning, quoted above, is persuasive and 
clearly applies in the present matter.  See 38 U.S.C.A. § 
7104(c).  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, there is no evidence that the veteran obtained proper 
authorization for payment of the private medical expenses 
incurred on May 17, 2004 from a VA employee with appropriate 
authority, namely the VAMC director or a VA clinic director.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received on May 17, 2004, 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

The Court has stated that a 

second avenue for potential relief for a 
veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse 
. . . for the reasonable value of such 
care or services . . . for which such 
veterans have made payment.'

Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Such reimbursement is available only where

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; (2) such care or services 
were rendered to a veteran in need 
thereof (A) for an adjudicated service-
connected disability, (B) for a non-
service-connected disability associated 
with and held to be aggravating a 
service- connected disability, (C) for 
any disability of a veteran who has a 
total disability permanent in nature from 
a service- connected disability, or (D) 
for any illness, injury, or dental 
condition in the case of a veteran who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 38 
U.S.C.A. § 3101(9)), and (ii) is 
medically determined to have been in need 
of care or treatment . . . .; and (3) 
[VA] or other Federal facilities were not 
feasibly available, and an attempt to use 
them beforehand would not have been 
reasonable, sound, wise, or practical.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2005).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the veteran's treatment on May 17, 2004, was 
not for a medical emergency.  It does not appear that either 
the physician or the veteran, at the time the treatment was 
rendered, thought that his condition was an emergency.  The 
record reflects that the veteran is not service-connected for 
the disorders that were diagnosed on May 17, 2004.  There is 
no medical evidence that his service-connected disabilities 
in anyway are related to the conditions.  Thus, the Board 
finds that the veteran was not treated for a service-
connected disability on May 17, 2004, nor was the condition, 
for which he was treated either associated with, or 
aggravating, an adjudicated service-connected disability.  In 
short, the criteria for payment or reimbursement of 
unauthorized medical expenses under the regulation at 38 
C.F.R. § 17.120, which implements the statute at 38 U.S.C.A. 
§ 1728, has not been met.

The law also provides for the reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-.1008 
(2003).  Such non-VA treatment must be for "emergency 
services."  38 C.F.R. § 17.1002(a)-(d).  

Payment or reimbursement under 38 U.S.C. 
1725 for emergency services may be made 
only if all of the following conditions 
are met:

(a)	The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)	 The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c)	A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d)	The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

It does not appear that his generalized pain of pains of 
weeks duration ever required emergency treatment.  There is 
no lay or medical evidence that the veteran sought VA medical 
treatment within the four-day period prior to his admittance 
to the hospital on May 17.  There is no indication in the 
hospitalization records that the veteran was ever found 
unable to transfer to a VA facility due to an emergency 
condition.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility from May 17, 2004, is 
denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


